DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has Provisional 62/058,533 filed on 10/01/2014.

Status of Claims
	Claims 1 and 3-12 are currently pending and rejected.
	Claim 2 canceled.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (Pub. No.: US 2015/0019352), in view of Pottjegort (Patent No.: US 9,865,005) and Benjamin (Pub. No.: US 2008/0091610).
As per claim 1, Flynn teaches a method of performing a financial transaction comprising: in a processing system (see paragraph 0008);
 	providing and displaying an advertised offer from a first party of a product for purchase and embedding and displaying the product and the advertised offer in a systemized area of a web page of a second party in a network environment (see paragraph 0010, 0021, and FIG. 2, advertisement offer from first party is displayed on “third-party content provider” website; the third-party content provider website in Flynn is the same as “a web page of a second party”; see FIG. 9 and FIG. 10, which clearly show a specific Nike shoe product, ad offering of the product, and a “Buy Now” button within the same frame; FIG 9 and FIG 10 are explained in paragraph 0053, “For example, the screen may provide information about the product, such as a shoe, a price, and a Buy Now button 130 to purchase the product”; the claim language does not restrict displaying a category first before showing actual product; the claim language merely says an advertised offer and the product are displayed on a webpage that is not operated by the merchant, and FIG. and FIG. 10 of Flynn clearly satisfies that);
 	providing a selectable call-to-action within the systemized area to enable a financial transaction to purchase the product when the selectable call-to-action is selected by any of a plurality of users visiting the web page of the second party (see paragraph 0008 and 0010, prior art allows user to “receive information about products and offers and purchase those offers without leaving the content provider’s website” and “collecting payment information within the defined advertising space on the webpage”; paragraph 0024 teaches “(2) Product Purchase – User buys a product through the website listing based on the advertiser’s description and terms, without leaving the page”; paragraph 0053 and Figure 9-10 further teach “a Buy Now button 130 to purchase the product” and “When the user clicks the Instant Buy button 130 in the example embodiment, the screen provides a purchase path for the user to follow as seen in FIG.11”);
 	receiving an indication that the selectable call-to-action has been selected by at least one of the plurality of users (paragraph 0053 and Figure 9-10 teach “a Buy Now button 130 to purchase the product” and “When the user clicks the Instant Buy button 130 in the example embodiment, the screen provides a purchase path for the user to follow as seen in FIG.11”);
 	performing the financial transaction when enabled by selection of the selectable call-to-action by the at least one user within the systemized area, and without navigating away from the web page in the network environment (see paragraph 0008 and 0010, prior art allows user to “receive information about products and offers and purchase those offers without leaving the content provider’s website” and “collecting payment information within the defined advertising space on the webpage”; paragraph 0024 teaches “(2) Product Purchase – User buys a product through the website listing based on the advertiser’s description and terms, without leaving the page”; paragraph 0053 and Figure 9-10 further teach “a Buy Now button 130 to purchase the product” and “When the user clicks the Instant Buy button 130 in the example embodiment, the screen provides a purchase path for the user to follow as seen in FIG.11”);
 	confirming a completion of the financial transaction within the systemized area, wherein the completion of the financial transaction includes confirmation of completion of the purchase of the product associated with the offer (see paragraph 0027, “The exchange system can handle the payment directly, securely and privately and allow the user to easily track orders, payments, refunds and receipts…when a user purchases an item using the advertising system, a browser window for the exchange system opens within the advertising system to handle payment securely and privately without leaving the third-part content provider’s webpage”; the system can process payment and provide receipt/confirmation without leaving the webpage).
Examiner further notes that Flynn does not explicitly teach wherein the first party is an offering entity; displaying the product and the advertised offer in a systemized area of a web page of a second party in a network environment wherein the first party is independent of the second party, the system is independent of the first party and the second party, and wherein the systemized area of the web pages operates independently of the web page; and wherein the call-to-action is independent of the web page.

Pottjegort teaches wherein the first party is an offering entity; displaying the product and the advertised offer in a systemized area of a web page of a second party in a network environment wherein the first party is independent of the second party, the system is independent of the first party and the second party, and wherein the systemized area of the web pages operates independently of the web page (see FIG. 1 and 1 line 35-62, “Typically, rather than hosting advertisements directly on its server, the publisher will include links or elements (known as “ad-codes”) into the hypertext markup language (HTML) of webpage 120.  The ad-codes will instruct users’ browsers to retrieve advertisements from ad-servers operated by advertisers or from ad-servers operated by third-party intermediaries, such as advertising network or brokers”; advertiser in the prior art is the first party who offers products, publisher is the second party who owns the web page that displays external advertisements, and third party advertising networks/brokers is the advertisement system that operates independently from the advertiser and the publisher; such arrangement is well-known prior art as suggested in Pottjegort’s background section; also see column 29 line 10-26).

Benjamin teaches wherein the call-to-action is independent of the web page (see paragraph 0049-0050, 0096, and 0122, Benjamin teaches an admired party webpage that generates and displays customizable merchandise offerings on a location adjust to the content of the webpage, and allows viewers to purchase the customizable merchandise item without leaving the website; the transaction is handled by the integrated commerce engine, which appears to operate independently from the admired party; also see FIG 1, admired party and the commerce engine appear as separate).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Flynn with teaching from Pottjegort and Benjamin to include wherein the first party is an offering entity; displaying the product and the advertised offer in a systemized area of a web page of a second party in a network environment wherein the first party is independent of the second party, the system is independent of the first party and the second party, and wherein the systemized area of the web pages operates independently of the web page; and wherein the call-to-action is independent of the web page.  The modification would have been obvious, because it is merely applying a well-known arrangement (i.e. advertiser, publisher, and advertising broker being independent of each other) to a known method (i.e. allowing user to purchase products in advertisement without leaving the current page) ready to provide predictable result (i.e. allow third-party advertising broker to manage the advertisements being displayed on websites). 
 	Claim 2.    (Canceled)
 	As per claim 3, Flynn teaches wherein the advertised offer is embedded within a social media account (see paragraph 0005 and 0052).
 As per claim 4, Flynn does not explicitly teach the advertised offer is embedded within an advertised offer displayed in an IFrame.
Examiner notes however, Flynn does not explicitly teach using an Inline Frame (IFrame) script.  Examiner points out is a conventional feature for HTML.  Industry News (Industry News, Importance of IFRAMEs, Apr 17 2007, https://www.eukhost.com/blog/webhosting/importance-of-iframes/) teaches “Iframes, or inline frames, allow you to load html files into an existing document…now Internet Explorer 4+, Netscape 6+, Firefox, Mozilla, Opera and other modern browsers all support iframes”.  Examiner argues that using IFrame script is well within the knowledge of one skilled in the art.  To support this argument, Examiner cites Benjamin.
	Benjamin teaches using iFrame technology to provide instantly purchase of offered products through a single click mechanism (see paragraph 0054, 0056, 0117, and 0120).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Flynn with teaching from Benjamin to include the advertised offer is embedded within an advertised offer displayed in an IFrame.  The modification would have been obvious, because it is merely applying a known technique (i.e. iFrame technology) to a known method (i.e. allowing user to purchase products in advertisement without leaving the current page) ready to provide predictable result (i.e. use existing technology to prevent “click-through”). 	
As per claim 5, Flynn teaches the advertised offer is embedded within an app and is an in-app operation (see paragraph 0015 and 0022).
 	As per claim 6, Flynn teaches wherein the advertised offer is embedded within an e-mail (see paragraph 0013 and 0052).
 	As per claim 7, Flynn teaches wherein the selectable call-to-action has defined start and end times (see paragraph 0051).
 	As per claim 8, Flynn teaches wherein the selectable call-to-action is associated with an offer created by an offering entity (see paragraph 0020, “a consumer is presented with certain information relating a product offering sent by a particular merchant”; also see paragraph 0022 and 0029).
 	As per claim 9, Flynn teaches wherein the selectable call-to-action includes a definition of the recipients of the call-to-action (see paragraph 0029, prior art teaches targeting advertisement, which means the advertisement icon along with the buy now icon are defined with the user as recipient).
As per claim 10, Flynn teaches wherein the selectable call-to-action is invoked by an unregistered user and the selectable call-to-action initiates an automatic registration process of the unregistered user in the advertised offer (see paragraph 0027, prior art teaches if user is pre-registered, he/she can purchase offered products without leaving the third-party content provider’s webpage; it is implied that if the user is not pre-registered, he/she will be taken to a registration process; such feature is common in the field).
As per claim 11, Flynn teaches a method of performing a financial transaction comprising: 
 	in a processing system (see paragraph 0008);
 	using an Inline Frame (IFrame) scripting module to provide a selectable call-to-action in an advertised and displayed offer of a product from a first party of the product for purchase associated with an offering entity in an Iframe of a web page of a second party (see paragraph 0010, 0021, and FIG. 2, advertisement offer from first party is displayed on “third-party content provider” website; the third-party content provider website in Flynn is the same as “a web page of a second party”; see FIG. 9 and FIG. 10, which clearly show a specific Nike shoe product, ad offering of the product, and a “Buy Now” button within the same frame; FIG 9 and FIG 10 are explained in paragraph 0053, “For example, the screen may provide information about the product, such as a shoe, a price, and a Buy Now button 130 to purchase the product”; the claim language does not restrict displaying a category first before showing actual product; the claim language merely says an advertised offer and the product are displayed on a webpage that is not operated by the merchant, and FIG. and FIG. 10 of Flynn clearly satisfies that); 
wherein the selectable call-to-action enables a financial transaction associated with the offer (see paragraph 0008 and 0010, prior art allows user to “receive information about products and offers and purchase those offers without leaving the content provider’s website” and “collecting payment information within the defined advertising space on the webpage”; paragraph 0024 teaches “(2) Product Purchase – User buys a product through the website listing based on the advertiser’s description and terms, without leaving the page”; paragraph 0053 and Figure 9-10 further teach “a Buy Now button 130 to purchase the product” and “When the user clicks the Instant Buy button 130 in the example embodiment, the screen provides a purchase path for the user to follow as seen in FIG.11”);
 	using a communication module to embed the Iframe in a region of a the web page in a network environment for presentation to any of a plurality of users navigating to the web, and wherein the communication module provides communication between the processing system and the web page in the network environment, and wherein interaction between the processing system and the IFrame is accomplished without causing navigation away from the web page of the second party in the network environment (see paragraph 0008 and 0010, prior art allows user to “receive information about products and offers and purchase those offers without leaving the content provider’s website” and “collecting payment information within the defined advertising space on the webpage”; paragraph 0024 teaches “(2) Product Purchase – User buys a product through the website listing based on the advertiser’s description and terms, without leaving the page”; paragraph 0053 and Figure 9-10 further teach “a Buy Now button 130 to purchase the product” and “When the user clicks the Instant Buy button 130 in the example embodiment, the screen provides a purchase path for the user to follow as seen in FIG.11”);
 	receiving in the communication module from the IFrame an indication that the selectable call-to-action has been selected by at least one of the plurality of users at the web page (paragraph 0053 and Figure 9-10 teach “a Buy Now button 130 to purchase the product” and “When the user clicks the Instant Buy button 130 in the example embodiment, the screen provides a purchase path for the user to follow as seen in FIG.11”);
 	using a financial processing module to perform the financial transaction for the purchase of the product when enabled by selection of the selectable call-to-action by the at least one user (see paragraph 0008 and 0010, prior art allows user to “receive information about products and offers and purchase those offers without leaving the content provider’s website” and “collecting payment information within the defined advertising space on the webpage”; paragraph 0024 teaches “(2) Product Purchase – User buys a product through the website listing based on the advertiser’s description and terms, without leaving the page”; paragraph 0053 and Figure 9-10 further teach “a Buy Now button 130 to purchase the product” and “When the user clicks the Instant Buy button 130 in the example embodiment, the screen provides a purchase path for the user to follow as seen in FIG.11”);
 	using the communication module to communicate confirmation of completion of the financial transaction for the purchase of the product to the Iframe and displaying in the IFrame the confirmation to the at least one user (see paragraph 0027, “The exchange system can handle the payment directly, securely and privately and allow the user to easily track orders, payments, refunds and receipts…when a user purchases an item using the advertising system, a browser window for the exchange system opens within the advertising system to handle payment securely and privately without leaving the third-part content provider’s webpage”; the system can process payment and provide receipt/confirmation without leaving the webpage).
	Examiner notes however, Flynn does not explicitly teach using an Inline Frame (IFrame) script.  Examiner points out is a conventional feature for HTML.  Industry News (Industry News, Importance of IFRAMEs, Apr 17 2007, https://www.eukhost.com/blog/webhosting/importance-of-iframes/) teaches “Iframes, or inline frames, allow you to load html files into an existing document…now Internet Explorer 4+, Netscape 6+, Firefox, Mozilla, Opera and other modern browsers all support iframes”.  Examiner argues that using IFrame script is well within the knowledge of one skilled in the art.  To support this argument, Examiner cites Benjamin.
	Benjamin teaches using an Inline Frame (IFrame) scripting module to provide a selectable call-to-action in an advertised and displayed offer of a product from a first party of the product for purchase associated with an offering entity in an Iframe of a web page of a second party (see paragraph 0054, 0056, 0117, and 0120 for iFrame technology; see paragraph 0009, 0042-0044, 0107-0109, 0111-0113, 0116, and 0120-0122 for displaying and a selectable call-to-action in an advertised and displayed offer of a product from a first party of the product for purchase associated with an offering entity in an Iframe of a web page of a second party) and wherein the call-to-action is independent of the web page (see paragraph 0049-0050, 0096, and 0122, Benjamin teaches an admired party webpage that generates and displays customizable merchandise offerings on a location adjust to the content of the webpage, and allows viewers to purchase the customizable merchandise item without leaving the website; the transaction is handled by the integrated commerce engine, which appears to operate independently from the admired party; also see FIG 1, admired party and the commerce engine appear as separate)
Figure 5 of Benjamin clearly shows advertised offering for a merchandise (i.e. T-shirt, and the digital contents in the album are arguably offered products as well) on a webpage that is not operated by the merchant.  Figure 11 shows a PAGE VIEW 1122 of an admired party/celebrity/blogger (i.e. a webpage that is not operated by merchant) which displays CUSTOMIZABLE MERCHANDISE ITEM 1130 (i.e. representation of an advertised offering of a product).  Benjamin teaches an admired party webpage that generates and displays customizable merchandise offerings on a location adjust to the content of the webpage, and allows viewers to purchase the customizable merchandise item without leaving the website (see paragraph 0009, 0043, 0107-0109, and 0116, “A transaction of the customizable merchandise item 1130 may be processed while fully preserving the transaction in the location adjacent to the content data”; also see paragraph 0120).  The advertised offering of the merchandises are displayed on the front page of the admired party webpage and do not require any additional navigation (see paragraph 0111-0113, “to customize and/or procure an offering and/or offerings through the custom media playlist 1128 and/or the customizable merchandise item 1130 of the publisher module…the publisher module 1104 may communicate with the distributor module 1102 to provide a fully embedded view of the custom media playlist 1128 and/or the customizable merchandise item 1130”; also see paragraph 0116, “A representation of a customizable merchandise item 1130 may be generated on a location adjacent to the content data 1126”; and see paragraph 0122, “to enable patron 1108 of FIG. 11 view and/or to provide information (e.g., detailed product specification, buyer information, credit card information, shipping and/or handling information, etc.) in a single browser window embedded in the mark-up language page, without leaving the mark-up language page of the publisher module 1104”).  As such, the amended limitation, “providing and displaying an advertised offer from a first party of a product for purchase and embedding and displaying the product and the advertised offer in a systemized area of a web page of a second party in a network environment”, reads on Benjamin.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Flynn with teaching from Benjamin to include using an Inline Frame (IFrame) scripting module to provide a selectable call-to-action in an advertised and displayed offer of a product from a first party of the product for purchase associated with an offering entity in an Iframe of a web page of a second party wherein the call-to-action is independent of the web page.  The modification would have been obvious, because it is merely applying a known technique (i.e. iFrame technology) to a known method (i.e. allowing user to purchase products in advertisement without leaving the current page) ready to provide predictable result (i.e. use existing technology to prevent “click-through”). 
	Examiner notes the combination of Flynn and Benjamin does not explicitly teach wherein the first party is independent of the second party, the system is independent of the first party and the second party, and wherein the Iframe is independent of the web page of the second party.
Pottjegort teaches wherein the first party is independent of the second party, the system is independent of the first party and the second party (see FIG. 1 and 1 line 35-62, “Typically, rather than hosting advertisements directly on its server, the publisher will include links or elements (known as “ad-codes”) into the hypertext markup language (HTML) of webpage 120.  The ad-codes will instruct users’ browsers to retrieve advertisements from ad-servers operated by advertisers or from ad-servers operated by third-party intermediaries, such as advertising network or brokers”; advertiser in the prior art is the first party who offers products, publisher is the second party who owns the web page that displays external advertisements, and third party advertising networks/brokers is the advertisement system that operates independently from the advertiser and the publisher; such arrangement is well-known prior art as suggested in Pottjegort’s background section; also see column 29 line 10-26), and

wherein the Iframe is independent of the web page of the second party (see column 8 line 64 through column 9 line 4, “ad-code 755 may come in the form of an HTML tag”; column 1 line 35-62 teaches typically the ad-code instruction is controlled by third-party advertising broker; see column 17 line 22-57 for iFrame, for example).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination Flynn and Benjamin with teaching from Pottjegort to include wherein the first party is independent of the second party, the system is independent of the first party and the second party, and wherein the Iframe is independent of the web page of the second party.  The modification would have been obvious, because it is merely applying a well-known arrangement (i.e. advertiser, publisher, and advertising broker being independent of each other) to a known method (i.e. allowing user to purchase products in advertisement without leaving the current page) ready to provide predictable result (i.e. allow third-party advertising broker to manage the advertisements being displayed on websites). 
 	Claim 12 is an apparatus version of claim 11, thus it is rejected for the same reasons.

Response to Remarks
	In response to Applicant’s amendment filed on 01/03/2022, Examiner cites a new reference Pottjegort (Patent No.: US 9,865,005) to address the amended features.  Updated rejection is provided in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JAN-2022